 
EXHIBIT 10.1
 


 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
 
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
 
MARATHON OIL CORPORATION 1990 STOCK PLAN,
 
 (As Amended and Restated Effective January 1, 2002)
 
1. Objectives. The Marathon Oil Corporation 1990 Stock Plan, formerly named the
USX Corporation 1990 Stock Plan (the "Plan"), is designed:
 
(a) to promote the long-term financial interests and growth of the Corporation
and subsidiaries by attracting and retaining management personnel with the
training, experience and ability to enable them to make a substantial
contribution to the success of the Corporation's businesses;
 
(b) to motivate management personnel by means of growth-related incentives to
achieve long-range growth goals; and
 
(c) to further the identity of interests of participants with those of the
stockholders of the Corporation through opportunities for increased stock
ownership in the Corporation.
 
2. Definitions.
 
(a) Board. The Board of Directors of Marathon Oil Corporation;
 
(b) Committee. The Compensation & Organization Committee of the Board of
Directors of Marathon Oil Corporation, which will consist of not less than three
directors of the Corporation who are appointed by the Board of Directors and who
will satisfy the definition of "non-employee director" under Rule 16b- 3
promulgated under the Securities Exchange Act of 1934 or any successor rule. In
addition, in order to be a member of the Committee, a director must be an
"outside director" within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the "Code"), and the regulations thereunder;
 
(c) Corporation. Marathon Oil Corporation, formerly named USX Corporation, (MOC)
and its (1) wholly-owned and partially-owned subsidiaries including limited
liability companies ("Subsidiaries") and wholly-owned and partially-owned
subsidiaries, direct and indirect, of Subsidiaries, and (2) joint ventures
included within MOC or any entity described in (1) above;
 
(d) Fair Market Value. Such value of a Share as reported for stock exchange
transactions and determined in accordance with any applicable resolutions or
regulations of the Committee in effect at the relevant time;
 
(e) Grant. A Grant made under the Plan to a Participant in the form of an
Option, Restored Option, Stock Appreciation Right or Restricted Stock or any
combination thereof;
 
(f) Marathon Stock. Marathon Oil Corporation Common Stock, par value $1.00;
 
(g) Participant. An employee of the Corporation to whom a Grant is made; and
 
(h) Share. A share of Marathon Stock, which may be authorized but unissued or
issued and reacquired.
 
3. Eligibility. Employees of the Corporation eligible for a Grant under the Plan
are all executive officers and others in responsible positions whose
performance, in the judgment of the Committee, affects the Corporation's
success.
 
4. Administration. The Plan shall be administered by the Committee in accordance
with Rule 16b-3 promulgated under the Securities Exchange Act of 1934 or any
successor rule. The Committee shall determine the type or types of Grants to be
made to each Participant and shall set forth in such Grant the terms, conditions
and limitations applicable to it, including provisions relating to change in
control of the Corporation. Grants may be made singly, in combination or in
tandem. The Committee shall have full and exclusive power to interpret the Plan,
to adopt rules, regulations and guidelines relating to the Plan, to grant
waivers of Plan restrictions, other than the restrictions described in Paragraph
10, and to make all of the determinations necessary for its administration.
 
5. Shares Subject to the Plan. Up to 0.5% of the outstanding Marathon Stock, as
determined on December 31 of the preceding year, shall be available for Grants
during each calendar year in which the Plan is in effect. In addition, Shares
related to Grants that are forfeited, terminated, cancelled, expire unexercised,
settled in cash in lieu of stock or in such manner that all or some of the
Shares covered by a Grant are not issued to a Participant shall immediately
become available for Grants, and these Shares, as well as any unused portion of
the percentage limit of Shares in any calendar year, shall be carried forward
and available for Grants in succeeding calendar years. During any calendar year,
no Participant shall be awarded Grants pursuant to Paragraphs 7, 8, 9 and 10
hereof with respect to more than 500,000 Shares of stock.
 
6. Delegation of Authority. The Committee may delegate to the Stock Option
Officer and to other senior officers of the Corporation its duties under the
Plan subject to such conditions and limitations as the Committee shall prescribe
except that only the Committee may designate and make Grants to Participants who
are subject to Section 16 of the Securities Exchange Act of 1934.
 
7. Option. A right to purchase a specified number of Shares at not less than
100% of Fair Market Value on the date of the Grant. All Options will be Non-
Qualified Options. Full payment for Shares purchased shall be made at the time
of the exercise of the Option, in whole or in part. Payment of the purchase
price shall be made in cash or in such other form as the Committee may approve,
including Shares valued at the Fair Market Value of the Shares on the date of
exercising the Option. No option shall have a term exceeding ten years from the
date of grant or be exercisable prior to the expiration of one year from the
date of grant, and no option shall be repriced except as provided for in
Paragraph 12.
 
8. Restored Option. An option issued as a result of the exercise of an option
for which the purchase price is paid wholly in previously owned Shares of the
class of stock of the underlying option. Upon such an exercise, a Restored
Option shall be granted with respect to Shares of the class of stock of the
underlying option, equal to the number of Shares actually used to exercise the
underlying option or portion thereof plus any Shares withheld for the payment of
taxes. A Restored Option (1) shall have an option price equal to the Fair Market
Value of the class of stock of the underlying option on the date of exercise,
(2) shall have the same expiration date as the underlying option and
 
(3) shall not be exercisable prior to the expiration of one year from the date
of grant. Grants and exercises of Restored Options shall be subject to such
other restrictions as shall be determined by the Committee.
 
9. Stock Appreciation Right. A right to receive a payment in cash and/or Shares
equal to the excess of the Fair Market Value of a Share on the date the Stock
Appreciation Right (SAR) is exercised over the Fair Market Value of a Share at
the date of the SAR Grant for a specified number of Shares; provided, that for
any SAR exercised during the 10-business-day period beginning on the third
business day following the release of MOC's quarterly earnings, the Committee
may, in its sole discretion, establish a uniform Fair Market Value of a Share
for such period which shall not be more than the highest daily Fair Market Value
and shall not be less than the lowest daily Fair Market Value during such
10-business-day period. No Stock Appreciation Right shall be exercisable prior
to the expiration of one year from the date of grant. "Business day" shall mean
all calendar days except Saturdays, Sundays and national holidays.
 
10. Restricted Stock. An award of Shares for no cash consideration, if permitted
by applicable law, or for such other consideration as determined by the
Committee. Each award shall be subject to: the condition that the Participant's
continuous service with the Corporation continue for at least one year following
the date of such award; vesting restrictions based on achievement of business
objectives, Corporation performance and other criteria; and provisions for
forfeiture and non-transfer. Subject to such forfeiture and transfer restriction
provisions as may be established by the Committee, any Participant receiving an
award shall have all the rights of a stockholder of the Corporation with respect
to Shares of Restricted Stock, including the right to vote the Shares and the
right to receive any cash dividends thereon. During the period January 1, 1998
through May 31, 2005, the number of Shares of Restricted Stock granted shall not
exceed 1,200,000.
 
Each award of Restricted Stock under this Plan shall remain unvested until the
Committee vests the Shares based upon the specific performance measures outlined
in the table below. The Committee has the authority to adopt, in accordance with
regulations established under the Code, applicable target levels under these
performance measures and the percentage of Restricted Stock to be vested for
attaining these target levels. The Committee reserves the
 
right to reduce the percentage of Restricted Shares to be vested for a
Participant. Shares of Restricted Stock under this Plan will be vested only
after the Committee certifies in writing that the applicable performance
measures have been satisfied. No Shares of Restricted Stock shall be vested
prior to the expiration of one year from the date of grant. In the case of a
change in control of the Corporation, all restrictions shall terminate.
 
Earnings before interest, taxes and depreciation as % of total assets Oil and
gas reserve replacement ratio
 
Upstream - Income per barrel of oil equivalent produced Downstream - Operating
income per barrel of refinery throughput Safety performance
 
11. Transfer. No Grant may be assigned, pledged or transferred other than by
will or by the laws of descent and distribution and during a Participant's
lifetime shall be exercisable only by the Participant or his or her guardian or
legal representative.
 
12. Adjustments. In the event of any change in the outstanding common stock of
MOC by reason of a stock split, stock dividend, stock combination or
reclassification, recapitalization or merger, or similar event, the Committee
may adjust appropriately the number of Shares available for or covered by Grants
and Share prices related to outstanding Grants and make such other revisions to
outstanding Grants as it deems are equitably required.
 
The number of Shares covered by Options and Restored Options unexercised on
December 31, 2001 and/or their exercise prices will be adjusted by the
Committee, if necessary, so that (i) the aggregate intrinsic value of the
Options and Restored Options on January 1, 2002 is not greater than the
aggregate intrinsic value of the Options and Restored Options immediately before
January 1, 2002, and (ii) the ratio of the exercise price per share to the
market value per share is not reduced. Any such adjustments will be based on the
closing price per share of Shares (then trading as USX-Marathon Group Common
Stock) on the last trading day before January 1, 2002 relative to the opening
price per share of Shares on the next trading day.
 
13. Tax Withholding. The Corporation shall have the right to deduct applicable
taxes from any cash payment under this Plan which are required to be withheld
and further to condition the obligation to deliver or the vesting of Shares
under this Plan upon the Participant paying MOC such amount as it may request to
satisfy any liability for applicable withholding taxes. Participants may elect
to have MOC withhold Shares to satisfy all or part of their withholding
liability in the manner and to the extent provided for by the Committee at the
time of such election.
 
14. Amendments. The Committee shall have the authority to make such amendments
to any terms and conditions applicable to outstanding Grants as are consistent
with this Plan provided that, except for adjustments under Paragraph 12 hereof,
no such action shall modify such Grant in a manner adverse to the Participant
without the Participant's consent except as such modification is provided for or
contemplated in the terms of the Grant.
 
The Board may amend, suspend or terminate the Plan except that no such action
may be taken (other than as provided in Paragraph 12) which would, without
stockholder approval, increase the aggregate number of Shares available for
Grants under the Plan; decrease the price of Options, Restored Options or SARs;
change the requirements relating to the Committee; or extend the term of the
Plan.
 
15. Effective and Termination Dates. The Plan became effective on May 7, 1990,
the date it was approved by the stockholders, and shall terminate on May 31,
2005, subject to earlier termination by the Board pursuant to Paragraph 14.



 
 

--------------------------------------------------------------------------------

 
